DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-20 Recitation of that facilitates is unclear. Is applicant setting forth a 112 f recitation. There is no structure set forth in the specification that indicates what facilitates the coupling. This language is purely functional and does not set forth a standard as to how much is considered facilitating.
MPEP 2173.05g set forth: 
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234. In the latter example, the Court observed various problems with the limitation: "commercially uniform" meant only the degree of uniformity buyers desired; "comparatively small" did not add anything because no standard for comparison was given; and "spongy" and "porous" are synonyms that the Court found unhelpful in distinguishing the claimed invention from the prior art. Id. at 233.
In comparison, a claim limitation reciting "transparent to infrared rays" was held to be definite because the specification showed that a substantial amount of infrared radiation was always transmitted even though the degree of transparency varied depending on certain factors. Swinehart, 439 F.2d at 214, 169 USPQ at 230. Likewise, the claims in another case were held definite because applicant provided "a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a process uses a silicon dioxide source ‘essentially free of alkali metal’ to make a reaction mixture ‘essentially free of alkali metal’ to produce a zeolitic compound ‘essentially free of alkali metal.’" In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 293 (Fed. Cir. 1983).
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function. 
Applicant argues it is sufficiently definite since the specification gives examples. This is not found convincing since applicant does not define facilitating to only the structure in the specification. In fact the recitation ins recited in the alternative with the use “can.”
 Further applicant further add limitation in dependent claims thus the independent claim must be broader. The new recitation raises question as to broad followed by narrow, since applicant is arguing that the coupling between pads is the structure that facilitates the outcome. Thus is it the facilitating that is required or only connection from the pads. Also applicant is double including the facilitation since if it is the amended portions are the pads which are one in the same. Applicant should set forth that the facilitation is due to the recited language.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if applicant is claiming a capacitor or not. 
Claims 1,9 and 17  recites pads but no capacitor. Contrasting this recitation to claim 3, 13  and 19 which explicitly claims a capacitor with corresponding pads. It appears claim 1,9 and 17 do not require the capacitor/
Claim 3-5,11, 13-14 and 19 has issues since it is unclear if the middle pad and the capacitors are the same or different as those already cited. Are these pads the part of these capacitors or different capacitors.
Claims  1-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti (WIPO 2015018126 cited ) in view of Hazara (Engineering Cross Resonance Interaction in Multi-modal Quantum Circuits).
As to claims 1, 2, 9,10, and 17, Rigetti teaches a control qubit; a first target qubit coupled to the control qubit by a first coupler; and a second target qubit coupled to the control qubit by a second mode coupler.

As to the amendment  wherein the second mode-selective coupler couples an end capacitor pad of the control qubit to a middle capacitor pad of the second target qubit. Some subset can connections can be considered a “middle capacitor pad and a end pad. Applicant does not claim a capacitor just a pad.
Rigetti does not set for that one coupling is A type and the other is B type.
Hazara teaches two junction transmon qubit with capability of coupling either in a A mode or a B more (figure 1 and descriptions).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to provide a plurality of two junction transmon qubits and coupling some via mode A coupling to a control qubit and other in mode B coupling.
One would have been so motivates to provide since the multi-modal devices as building blocks for a larger quantum processor enable greater interqubit connectivity and increased circuit depth for quantum information processing as cited be Hazra 1st column.
As to claim 3,5, 11, 13, Rigetti teaches one mode coupling via two capacitors to the other devices  150s These couple the entire element of the qubits together thus it also provides a first capacitor that capacitively couples an end capacitor pad of the control qubit to an end capacitor pad of the second target qubit and comprises a second capacitor that capacitively couples the end capacitor pad of the control qubit to a middle capacitor pad of the second target qubit since the devices are coupled so are the pads.
As to claims 4,6, 12,  14, 18 and 19 Rigetti teaches the capacitor per claims 3 and 5, Rigetti does not explicitly wherein the capacitor has a capacitance that is less than shunting capacitance values of the control qubit and less than shunting capacitance values of the first target qubit, or wherein the first capacitor has a first capacitance that is less than shunting capacitance values of the control qubit and less than shunting capacitance values of the second target qubit, and wherein the second capacitor has a second capacitance that is half the first capacitance
However such capacitor are known and further adjusting capacitance affects the coupling since the capacitor is the coupler.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the capacitor coupling by:
	wherein the capacitor has a capacitance that is less than shunting capacitance values of the control qubit and less than shunting capacitance values of the first target qubit.
	wherein the first capacitor has a first capacitance that is less than shunting capacitance values of the control qubit and less than shunting capacitance values of the second target qubit, and wherein the second capacitor has a second capacitance that is half the first capacitance.
To optimize device performance.
As to claims 7, 8, 15, 16 and 20, Rigetti is silent in regards to the types as to whether they are degenerate (having the same energy levels) or non-degnerate (having different energy levels).
However there are only two types degenerate and non-degenerate.
Thus it would have  been obvious to try using both degenerate and non degenerate qubits. 
Based on the desired functionality of the degenerate qubits. It would have been then obvious to one of ordinary skill in the art at the time of filing to provide two degenerate qubits as the targets.
One would have been so motivated to implement the device in the desired operating schemes.
As to the mode coupling recited in claim 16, Hazara already set forth coupling with different microwave tone modes (page 2).


Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Applicant argument that there is support is not found convincing Applicant recites paragraph 30 can comprise thus facilitating is not limited to those embodiments. Further applicant later recites the structure in dependent claims thus facilitating is not limit to what is in the specification. Thus the scope of facilitating is indefinite since the independent claim in view of the dependent claim is broader than what is set forth in the specification.
As to the amendment applicant is not claiming a capacitor instead is only claims pads. Thus since anything can be considered a “capacitor pad” the  combination still reads on the claim since the pad can be arbitrary. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896